DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 28 December 2021.
Claims 1-4, 6, 7, 10-13, 15-17, and 20 have been amended.
Claims 8 and 14 have been cancelled.
Claims 1-7, 9-13, and 15-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.

Examiner Notes
It is noted that the Applicant has amended the claims in a manner that text previously recited, is no longer within the claim.  In particular, claim 1 in the claims filed 5 August 2021, stated, “based at least on the product data and the store layout data, retrieving the location of the shelves where the at least one product is arranged and the coordinates for the at least one of the electronic shelf labels disposed on the shelves.”  In this case, the Applicant has appeared to delete this text without annotating the text with either a strikethrough (

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 9, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nobutsugu et al. (US 2011/0025461 A1) (hereinafter Nobutsugu), in view of Janning (US 6715676 B1) (hereinafter Janning), in view of Neugebauer (US 2006/0163349 A1) (hereinafter Neugebauer), in view of Mizukawa et al. (US 2009/0295592 A1) (hereinafter Muzukawa), and further in view of Walker et al. (US 8473341 B1) (hereinafter Walker).

With respect to claims 1, 10, and 20, Nobutsugu teaches:
Receiving, at a computing device, product data of a retail store, wherein the product data identifies at least one product and a price of the at least one product (See at least paragraphs 9, 62-34, and 69 item information for a store, including the item identifiers and a price).
Receiving, at the computing device, store layout data of a retail store, the store layout data including locations of shelves in the retail store, the at least one product arranged at respective locations of shelves, and shelf label positions; associating the product data with a corresponding location of the shelves where the at least one product is arranged (See at least paragraphs 16, 17, 19, 33, 63, 73, 79, 82, 83, 85, 106, 117, 118, and 132 which describe receiving a layout of a store, including departments and shelf numbers used to identify locations of shelves and labels, and receiving label positions).
In response to the modification of the price of the at least one product, determining, by the computing device, at least a first optical emitter of a plurality of optical emitters is capable of communicating with the first electronic shelf label; Selecting, at the computing device, the optical emitter from a plurality of optical emitters of the retail store based at least in part on the store layout data, the product data, and the predetermined rule (See at least paragraphs 10, 14, 62-64, 71, and 73 which describe using certain emitters selected from a full array that are in the area of a label being updated).
Transmitting, by the computing device and to the first optical emitter, an instruction including at least a part of the product data, the instruction causing emission of the optical signal, by the first optical emitter and to the first electronic shelf label, the optical signal including the product data, and causing the electronic shelf label to update the display information based at least in part on the modified price (See at least paragraphs 10, 14, 62-64, 71, and 73 which describe using emitters to send signals to labels with updates, wherein the signals are broadcasted using infrared signals, the updates include changes in displayed information, and wherein the emitters used are for the area of the changed label).

Nobutsugu discloses all of the limitations of claims 1, 10, and 20 as stated above.  Nobutsugu does not explicitly disclose the following, however Janning teaches:
Obtaining, at the computing device, a feedback from at least one of the electronic shelf labels (See at least column 1 line 54 through column 2 line 2 and line 4 line 60 through column 5 line 23 which describe transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning.  By having labels confirm that they received an update from an emitter and that the update is being displayed, a system can ensure that labels and emitters are operating effectively.

The combination of Nobutsugu and Janning discloses all of the limitations of claims 1, 10, and 20 as stated above.  Nobutsugu and Janning do not explicitly disclose the following, however Neugebauer teaches:
In response to the modification product information, determining, by the computing device, at least a first optical emitter of a plurality of optical emitters is capable of communicating with the first electronic shelf label, based on the modified product data, the store layout data, the coordinates of the first electronic shelf label, and a predetermined rule; transmitting, by the computing device and to the first optical emitter, an instruction including at least a part of the modified product data, and the coordinates for the first electronic shelf label, the instruction causing emission of an optical signal, by the first optical emitter for the first electronic shelf labels, the optical signal including at least the part of the modified product data, and causing the at least one of the electronic shelf labels to update the display information based at least in part on the modified price (See at least paragraphs 31, 100, 101, 113, 120, 121, 122, and 142 which describe receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning, with the system and method of receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels of Neugebauer.  By using the shelf location information and the coordinate information for electronic shelf labels, a management system would predictably be able to direct update signals to specific locations, and thus limit the tags that receive the specific signals.  

The combination of Nobutsugu, Janning, and Neugebauer discloses all of the limitations of claims 1, 10, and 20 as stated above.  Nobutsugu, Janning, and Neugebauer do not explicitly disclose the following, however Mizukawa teaches:
Modifying, by the computing device, one or more data elements of the product data associated with the price of the at least one product that reflects a change in the price of the at least one product (See at least paragraphs 56, 63, and 78-76 which describe modifying the price of a product in a product database).
Based at least on the modified product data and the store layout data, retrieving, by the computing device, the location of the shelves where the at least one product is arranged and the coordinates for a first electronic shelf label of the plurality of electronic shelf labels disposed on the shelves that is associated with at least one product; in response to the modification of the price of the at least one product, determining, by the computing device, at least a first optical emitter of a plurality of optical emitters is capable of communicating with the first electronic shelf label, based on the modified product data, the store layout data, the coordinates of the first electronic shelf label on a predetermined rule; selecting at least the first optical emitter to communicate with the first electronic shelf label; transmitting, by the computing device and to the first optical emitter, an instruction including at least a part of the modified product data and the coordinates for the first the electronic shelf label, the instruction causing emission of an optical signal, by the first optical emitter and to the first electronic shelf label; the optical signal including at least the part of the modified product data including the changed price that causes a display, by the first electronic shelf label, of information associated with the at least the part of the modified product data and the changed price (See at least paragraphs 56, 58-61, 63, 67, and 72-76 which describe modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning, with the system and method of receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels of Neugebauer, with the system and method of modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information of Mizukawa.  By modifying a price in a product server, and having an emitter transmit a signal to only a designated label in order to update it, a system will predictably allow for pricing and product updates to be changed in an efficient manner.

The combination of Nobutsugu, Janning, Neugebauer, and Mizukawa discloses all of the limitations of claims 1, 10, and 20 as stated above.  Nobutsugu, Janning, Neugebauer, and Mizukawa do not explicitly disclose the following, however Walker teaches:
Receiving, at the computing device, a list of products within a shopping cart of a shopper; modifying, by the computing device, one or more data elements of the product data associated with the price of the at least one product that reflects a change of the at least one product based on the list of products within the shopping cart, resulting in a modified product price (See at least column 6 line 22 through column 7 line 12, column 8 lines 21-43, column 10 lines 30-63, column 15 lines 11-57, column 16 line 16 through column 17 line 8, and column 17 lines 21-62 which describe receiving a customer interest in products by making a list of products in their shopping cart, wherein a retailer computer determines an adjusted price for another item based on at least one item in the customer’s cart, and transmits adjusted prices to be displayed to the customer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning, with the system and method of receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels of Neugebauer, with the system and method of modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information of Mizukawa, with the system and method of receiving a customer interest in products by making a list of products in their shopping cart, wherein a retailer computer determines an adjusted price for another item based on at least one item in the customer’s cart, and transmits adjusted prices to be displayed to the customer of Walker.  By adjusting prices for items in a customer’s cart, a retailer will predictably be able to encourage the customer to make further purchases, thus driving more revenue to the retailer.  

With respect to claims 2 and 15, the combination of Nobutsugu, Janning, Neugebauer, Mizukawa, and Walker disclose all of the limitations of claims 1 and 10 as stated above.  In addition, Janning teaches:
Wherein the feedback indicates a successful change of the displayable information by the at least one of the electronic shelf labels (See at least column 1 line 54 through column 2 line 2 and line 4 line 60 through column 5 line 23 which describe transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning, with the system and method of receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels of Neugebauer, with the system and method of modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information of Mizukawa, with the system and method of receiving a customer interest in products by making a list of products in their shopping cart, wherein a retailer computer determines an adjusted price for another item based on at least one item in the customer’s cart, and transmits adjusted prices to be displayed to the customer of Walker.  By having labels confirm that they received an update from an emitter and that the update is being displayed, a system can ensure that labels and emitters are operating effectively.

With respect to claims 5 and 18, Nobutsugu/Janning/Neugebauer/Mizukawa/Walker disclose all of the limitations of claims 1 and 10 as stated above.  In addition, Nobutsugu teaches:
Wherein the store layout data further includes a planogram (See at least paragraphs 73, 79, 82, 83, 85, 117, 118, and 132 which describe receiving a layout of a store, including departments and shelf numbers used to identify locations of shelves and labels).

With respect to claim 6, Nobutsugu/Janning/Neugebauer/Mizukawa/Walker disclose all of the limitations of claim 1 as stated above.  In addition, Nobutsugu teaches:
Wherein the first optical emitter is arranged at a ceiling of the retail store (See at least paragraphs 10, 14, 62-64, 71, and 73 which describe a series of optical emitters arranged near a ceiling).

With respect to claims 9 and 19, Nobutsugu/Janning/Neugebauer/Mizukawa/Walker disclose all of the limitations of claims 1 and 10 as stated above.  In addition, Nobutsugu teaches:
Wherein the product data further includes product description data (See at least paragraphs 9, 62-34, and 69 item information for a store, including the item identifiers and a price).

With respect to claim 11, Nobutsugu/Janning/Neugebauer/Mizukawa/Walker disclose all of the limitations of claim 10 as stated above.  In addition, Nobutsugu teaches:
The plurality of electronic shelf labels, wherein each of electronic shelf labels includes: a display configured to display the part of the product data; a processing module configured to process the optical signal to translate the optical signal into the displayable information; and an optical communication module, wherein the optical communication module is configured to optically communicate with the first optical emitter (See at least paragraphs 9, 14, 71, and 75 which describe a plurality of electronic shelf tags installed in a store, wherein the tags are able to communicate with emitters using infrared communication, and the tags can be updated with new information broadcasted to them).

Nobutsugu discloses all of the limitations of claim 11 as stated above.  Nobutsugu  does not explicitly disclose, however Mizukawa teaches:
The plurality of electronic shelf labels, wherein each of electronic shelf labels includes: a display configured to display the part of the modified product data (See at least paragraphs 56, 58-61, 63, 67, and 72-76 which describe modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning, with the system and method of receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels of Neugebauer, with the system and method of modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information of Mizukawa, with the system and method of receiving a customer interest in products by making a list of products in their shopping cart, wherein a retailer computer determines an adjusted price for another item based on at least one item in the customer’s cart, and transmits adjusted prices to be displayed to the customer of Walker.  By modifying a price in a product server, and having an emitter transmit a signal to only a designated label in order to update it, a system will predictably allow for pricing and product updates to be changed in an efficient manner.

With respect to claim 12, Nobutsugu/Janning/Neugebauer/Mizukawa/Walker disclose all of the limitations of claims 10 and 11 as stated above.  In addition, Nobutsugu teaches:
Wherein the optical communication module between the optical communication module and the first optical emitter is based at least one of the following: an ultraviolet (UV) light signals, infrared (IR) light signal, and a laser-generated light signals  (See at least paragraphs 9, 14, 71, and 75 which describe a plurality of electronic shelf tags installed in a store, wherein the tags are able to communicate with emitters using infrared communication, and the tags can be updated with new information broadcasted to them).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nobutsugu, Janning, Neugebauer, Mizukawa, and Walker as applied to claims 1 and 10 as stated above, and further in view of DeTemple et al. (US 5572653 B1) (hereinafter DeTemple).

With respect to claims 3 and 16, Nobutsugu/Janning/Neugebauer/Mizukawa/Walker disclose all of the limitations of claims 1 and 10 as stated above. Nobutsugu, Janning, Neugebauer, Mizukawa, and Walker do not explicitly disclose the following, however DeTemple teaches:
Wherein the first optical emitter is caused to emit the optical signal until the feedback is received from the first electronic shelf label (See at least column 6 line 49 through column 7 line 3 which describe an emitter transmitting signals to labels in order to update them, wherein the labels can send confirmations of receipt, and wherein the update is continuously sent until a confirmation is received).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning, with the system and method of receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels of Neugebauer, with the system and method of modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information of Mizukawa, with the system and method of receiving a customer interest in products by making a list of products in their shopping cart, wherein a retailer computer determines an adjusted price for another item based on at least one item in the customer’s cart, and transmits adjusted prices to be displayed to the customer of Walker, with the system and method of an emitter transmitting signals to labels in order to update them, wherein the labels can send confirmations of receipt, and wherein the update is continuously sent until a confirmation is received of DeTemple.  By continuously sending updates until a confirmation is received, an update system will predictably ensure that necessary pricing updates are successfully made, which will ensure that retailers make the desired profits off of desired sales.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nobutsugu, Janning, Neugebauer, Mizukawa, and Walker as applied to claims 1 and 10 as stated above, and further in view of Martin (US 2014/0310129 A1) (hereinafter Martin).

With respect to claims 4 and 17, Nobutsugu/Janning/Neugebauer/Mizukawa/Walker disclose all of the limitations of claims 1 and 10 as stated above. Nobutsugu, Janning, Neugebauer, Mizukawa, and Walker do not explicitly disclose the following, however Martin teaches:
Wherein the first optical emitter is caused to emit the optical signal based on a predetermined time schedule (See at least paragraphs 63 and 68 which describe emitters sending updates for electronic labels on a time schedule, such as every morning).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning, with the system and method of receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels of Neugebauer, with the system and method of modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information of Mizukawa, with the system and method of receiving a customer interest in products by making a list of products in their shopping cart, wherein a retailer computer determines an adjusted price for another item based on at least one item in the customer’s cart, and transmits adjusted prices to be displayed to the customer of Walker, with the system and method of emitters sending updates for electronic labels on a time schedule, such as every morning of Martin.  By sending updates on a predetermined schedule, a system will predictably be able to make regular price updates, which will allow them to control network load and when a pricing update should be occurring in order to make sure the right price is used for sales at the right time.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nobutsugu, Janning, Neugebauer, Mizukawa, and Walker as applied to claims 1 and 10 as stated above, and further in view of Takahashi et al. (US 2015/0186903 A1) (hereinafter Takahashi).

With respect to claim 7, Nobutsugu/Janning/Neugebauer/Mizukawa/Walker disclose all of the limitations of claim 1 as stated above. Nobutsugu, Janning, Neugebauer, Mizukawa, and Walker do not explicitly disclose the following, however Takahashi teaches:
Wherein the first optical emitter is rotatable or steerable in order to direct the optical signal to a location of the first electronic shelf label (See at least paragraphs 66, 88, and 90 which describe the use of emitters to send update signals, wherein the emitters are rotatable in order to direct signals towards receivers).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning, with the system and method of receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels of Neugebauer, with the system and method of modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information of Mizukawa, with the system and method of receiving a customer interest in products by making a list of products in their shopping cart, wherein a retailer computer determines an adjusted price for another item based on at least one item in the customer’s cart, and transmits adjusted prices to be displayed to the customer of Walker, with the system and method of using emitters to send update signals, wherein the emitters are rotatable in order to direct signals towards receivers of Takahashi.  By using emitters that are rotatable, a store management system would predictably be able to ensure that the correct labels receive the updates, as well as increasing the probability that a signal will be picked up by emitters.

With respect to claim 13, Nobutsugu/Janning/Neugebauer/Mizukawa/Walker disclose all of the limitations of claim 10 as stated above.  In addition, Nobutsugu teaches:
The first optical emitter, wherein the first optical emitter is configured to be arranged at a ceiling of the retail store, and wherein the first optical emitter includes: at least one optical communication module for optically transmitting the optical signal to the first electronic shelf label (See at least paragraphs 10, 14, 62-64, 71, and 73 which describe a series of optical emitters arranged near a ceiling).

Nobutsugu discloses all of the limitations of claim 13 as stated above.  Nobutsugu does not explicitly disclose, however Janning teaches:
Optically receiving the feedback from the first electronic shelf label (See at least column 1 line 54 through column 2 line 2 and line 4 line 60 through column 5 line 23 which describe transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning, with the system and method of receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels of Neugebauer, with the system and method of modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information of Mizukawa, with the system and method of receiving a customer interest in products by making a list of products in their shopping cart, wherein a retailer computer determines an adjusted price for another item based on at least one item in the customer’s cart, and transmits adjusted prices to be displayed to the customer of Walker.  By having labels confirm that they received an update from an emitter and that the update is being displayed, a system can ensure that labels and emitters are operating effectively.

The combination of Nobutsugu, Janning, Neugebauer, Mizukawa, and Walker do not explicitly disclose the following, however Takahashi teaches:
A steering module configured to rotate or steer the at least one optical communication module in order to direct the optical signal to a location of the first electronic shelf label (See at least paragraphs 66, 88, and 90 which describe the use of emitters to send update signals, wherein the emitters are rotatable in order to direct signals towards receivers).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an emitter array to broadcast label updates to electronic labels, wherein the updates include pricing updates, and wherein the emitters use a store layout to determine which emitters to broadcast from of Nobutsugu, with the system and method of transmitting updates to a label via emitters, wherein the labels use RF signals to communicate with a host computer to confirm the update has been received and that the display is showing the updated information of Janning, with the system and method of receiving at a management server, precise 3D location information for electronic shelf labels in a store, wherein the information is used to transmit price and product information and updates to specific labels of Neugebauer, with the system and method of modifying a product file to include a new price for a product, wherein the updated price is provided to the electronic shelf label server which determines a new label for the product and provides the information to a specific emitter, wherein the emitter transmits a signal to only the label that is being updated, and wherein the label is update with the newly received information of Mizukawa, with the system and method of receiving a customer interest in products by making a list of products in their shopping cart, wherein a retailer computer determines an adjusted price for another item based on at least one item in the customer’s cart, and transmits adjusted prices to be displayed to the customer of Walker, with the system and method of using emitters to send update signals, wherein the emitters are rotatable in order to direct signals towards receivers of Takahashi.  By using emitters that are rotatable, a store management system would predictably be able to ensure that the correct labels receive the updates, as well as increasing the probability that a signal will be picked up by emitters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
2 May 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628